Citation Nr: 1720678	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury and due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded this matter in January 2016 for further evidentiary development.  In addition, the Board remanded the issue of entitlement to service connection for a bilateral hearing loss disability.  Service connection for bilateral hearing loss was granted in a September 2016 rating decision, and as the full benefit sought has been granted, that matter is no longer before the Board.


FINDINGS OF FACT

1. Hypertension was not manifest in service or to a compensable degree within one year of service and is unrelated to service to include herbicide agents.

2. The Veteran's hypertension is not shown to be caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service, nor can hypertension be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
2.  Hypertension is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this issue in January 2016.  The Board instructed the RO to: (1) obtain outstanding VA treatment records; (2) schedule the Veteran for a VA examination; and (3) readjudicate the issue.

Updated VA treatment records were associated with the file.  The Veteran attended a May 2016 VA examination.  The matter was readjudicated in a September 2016 Supplemental Statement of the Case.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by December 2010 and June 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations in July 2013 and May 2016 to determine the etiology of his diagnosed hypertension.  The record does not reflect that these examinations, when viewed in concert, are inadequate.  38 C.F.R. § 3.159  (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

During the September 2015 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The VLJ left the file open for 90 days to provide an opportunity to supplement the record.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

III. Service Connection for Hypertension

The Veteran has asserted that his hypertension is the direct result of his military service, to include his exposure to herbicide agents while in the Republic of Vietnam.

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  An appellant may establish chronicity or continuity of symptomatology for a chronic disease.  38 C.F.R. § 3.303(b).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, certain chronic disabilities such as hypertension are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53,202 -53,216, 53,205  (Aug. 31, 2010).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, hypertension is not a condition listed under 38 C.F.R. § 3.309 (e).  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for this disability as due to exposure to herbicides has been considered on a direct service connection basis.  See Stefl, supra; see also Combee, supra. 

The Veteran has not asserted that his hypertension is the result of his combat experience, and as a result, the Board's analysis will not include the provisions of 38 U.S.C.A. § 1154 (b).

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran is competent to report that he has hypertension.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from April 1970 to December 1971.  An October 1969 enlistment examination documents a normal vascular system and heart.  Blood pressure was 114/66.  The Veteran denied any history of high or low blood pressure.  A May 1970 treatment record documents blood pressure of 136/70.  At the Veteran's December 1971 separation examination, physical examination revealed a normal vascular system and heart.  Blood pressure was 122/78 and the Veteran denied a history of high or low blood pressure.

The Veteran submitted a January 2011 statement from his private physician that the Veteran has had hypertension since at least 2004, and "probably for decades."  The physician was "unable to date the exact onset of these problems, but they may well date to his military service."

At the Veteran's July 2013 VA examination, the examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by his military service.  The examiner explained that there was no evidence of hypertension during military service and that the Veteran was not diagnosed with essential hypertension until after military service, with the first objective evidence in 2004.  

The May 2016 VA examiner concluded that the Veteran's hypertension was not related to his presumed exposure to herbicide agents.  The examiner's review included that National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010.  The examiner explained that the Mayo Clinic has determined that there are two types of high blood pressure, primary (essential) and secondary.  The examiner determined that the Veteran's hypertension was essential, which is consistent with the medical record.  Essential hypertension tends to develop gradually over many years and there is no identifiable cause of it.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the July 2013 and May 2016 VA examiners' opinions that the Veteran's hypertension is less likely than not related to his military service, to include exposure to herbicide agents, as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds that these opinions outweigh the January 2011 private medical statement submitted by the Veteran, which provided minimal supporting rationale and the examiner stated that he was unable to determine the date prior to 2004 at which point the Veteran's hypertension manifested.

The Board has also considered the lay statements of record.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not asserted that a medical professional diagnosed him with hypertension during military service or in the year after separation.  In addition, the Veteran has not directly asserted that a medical professional has otherwise linked his hypertension to military service, other than the aforementioned January 2011 statement.

To the extent that the Veteran has asserted a onset or continuity of symptomatology, such assertions are far less probative than the opinions of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the post-service medical records do not document blood pressure readings consistent with hypertension until 2004, undermining the assertion that the Veteran has been experiencing hypertension since discharge. The Board recognizes the January 2011 statement from the Veteran's private physician that the Veteran probably had hypertension for decades.  However, without a specific date of manifestation of hypertension, the Board is left to the other evidence of record to determine the onset of the Veteran's hypertension. 

Here, hypertension was not "noted" during service within the meaning of section 3.303(b).  The Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The probative medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's hypertension to service, to include presumed exposure to herbicide agents.  The contemporaneous records establish that the vascular system and blood pressure were normal at separation, there were no manifestations of hypertension within one year of separation, and hypertension was first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

In essence, the evidence establishes that the Veteran had normal blood pressure readings in service and experienced the onset of hypertension many years after service.  The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the speculative January 2011 private medical statement. 

The more probative evidence establishes that he did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Secondary Service Connection

Alternatively, the Veteran has asserted that his hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The July 2013 VA examiner concluded that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner also concluded that the Veteran's hypertension was less likely than not aggravated by the Veteran's service-connected hypertension.  The examiner explained that the Veteran's diagnosed essential hypertension is a "primary condition which by definition means that it is not the result of another condition.  There is no evidence including no reliable and objective studies documenting a relationship between PTSD causing essential hypertension."  The examiner did note that "PTSD can cause a temporary rise in blood pressure during stressful situations," but explained that this "is not the same as causing the disease of hypertension" and that "this is a normal and temporary physiological response of the body to stress."

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed hypertension to his service-connected PTSD. The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his hypertension and PTSD have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current hypertension was not caused by or aggravated by his service-connected PTSD.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

In finding that the VA examiner's opinions are more probative than the lay assertions of the Veteran, the Board acknowledges the examiner's statement with respect to the possibility of PTSD causing a temporary rise in blood pressure.  Quite clearly, as explained by the examiner, this does not amount to causing or aggravating the Veteran's hypertension.  Furthermore, this temporary rise in blood pressure does not constitute a change in disability.  Rather, this is a normal and temporary physiologic response to the body of stress, rather than a change in the disease process of hypertension.  As a result, the Veteran's PTSD does not aggravate his hypertension within the meaning of 38 C.F.R. § 3.310.

We also note that the veteran is service connected for other disabilities.  However, there is no proof or allegation that hypertension is caused or aggravated by these other disabilities.  In the absence of some proof of a relationship, there can be no valid claim.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hypertension is directly related to service, or in the alternative, secondary to service-connected disease or injury, and the claim must be denied.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury and due to exposure to an herbicide agent is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


